DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

 
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
(1) “a setting down unit arranged in the operating state” in claim 17.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 15, 17-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtold (EP 2693127) in view of Matsui et al. (US 2012/0152933).
 	Regarding claim 15, Bechtold discloses “a cooking system” (fig.1 and abstract), comprising: 
 	“a hot plate having a region” (a hot plate 10) “for setting down a cooking pot” (functional language. Fig.1 shows the cooking pot 3 can be setting down on the hot plate 10); 
 	“an electric heating element configured to heat the cooking pot” (para.0004, i.e., induction cooktop. Para.0008, i.e., Alternatively or additionally, the measuring device can also generate its operating energy from an alternating magnetic field, which is generated by the hob during heating operation, for example if the hob is an induction hob. These paragraphs suggest that the induction cooktop having at least one heating element in order to generate heat to the cooking pot);
 	“a display unit” (8 and para.0035, i.e., The measuring device 1 has display means in the form of a 7-segment display 8 which is designed to display the measured variables) arranged “at least partially in a region” (an imaginary region defined by a user. See annotated fig.1) overlapping “the region” (10 having a region) “for setting down a cooking pot” (intended function. Fig.1 shows the region 10 for setting down a cooking pot), “the overlapping being when being viewed in a vertical direction onto a main extension plane of the hot plate” (the overlapping region being viewed in a vertical direction onto a plane of the hot plate 14), “the display unit being movable relative to the electric heating element” (fig.2 shows 1 includes 8. Fig.1 shows display unit 8 (part of 1) being movable relative to the electric heating element of induction cooking device 2 (not shown, as discussed above)); and 
 	“a control unit configured to operate the display unit in an operating state as a function of at least one operation request parameter” (para.0036, i.e., The measuring device 1 can have operating means 11, for example in the form of capacitive buttons, which are designed to input operating parameters for the measuring device 1 itself and/or the hob 2. para.0040, i.e., An optional display and operating device 8/11 integrated into the measuring device 1 enables the measured variables to be read easily and parameters to be entered conveniently. Please noted that the control unit can be the operating means 11 which is the buttons can be used to control the display 8) wherein “the display unit includes a plurality of lighting elements” (col.2 at lines 33-67, i.e., the unit uses state-of-the-art heating elements and col.4 at lines 61-67), and
 	“the display unit” (8) is separate from “the electric heating element” (fig.1 shows the display unit 8 (i.e., part of 1) that is separate from the heating element of the induction cooking device 2 (pointed at the cooking device). As discuss above, the induction cooking device having the induction heating element).
 	Bechtold is silent regarding the location of an electric heating element located below the hot plate.
 	Matsui et al. teaches “an electric heating element” (5) located below “the hot plate” (4). Bechtold teaches an induction cooking device. Matsui et al. teaches an induction cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bechtold with Matsui et al., by modifying Bechtold’s electric heating element location according to Matsui et al.’s electric heating element below the top plate, to provide conceal and compact heating device to reduce maintenance. 
 	Regarding claim 17, modified Bechtold discloses “a setting down unit” (Bechtold, 1) arranged in the operating state in the region for setting down a cooking pot” (Bechtold, 3).
 	Regarding claim 18, modified Bechtold discloses setting down unit is constructed to comprise the cooking pot (Bechtold, 1 and 3).
 	Regarding claim 19, modified Bechtold discloses “the setting down unit comprises a pad unit” (Bechtold, 1. Para.0031, i.e., The measuring device 1 consists of materials that essentially cannot be heated by the induction heating device. As a rule, these are non-ferromagnetic materials, such as plastics, silicone, etc.) arranged in the operating state between “the cooking pot” (Bechtold, 3) and the hot plate” (Bechtold, 10).
 	Regarding claim 20, modified Bechtold “the display unit is at least partially integrated in the setting down unit” (Bechtold, fig.2, the display unit 8 is at least partially integrated in the setting down unit 1).
	Regarding claim 21, modified Bechtold discloses “the display unit is arranged in the operating state at least partially below the region close to the region for setting down a cooking pot” (Annotated fig.1 shows the display unit 8 (i.e., part of 1) is arranged in the operating state at least partially below the region close to the region 10 for setting down a cooking pot 3).
	Regarding claim 24, modified Bechtold discloses “the operation request parameter is a user request” (para.0036, i.e., The measuring device 1 can have operating means 11, for example in the form of capacitive buttons, which are designed to input operating parameters for the measuring device 1 itself and/or the hob 2. When operating parameters are set, the operating parameters can be visualized using the display means 8) relative to setting down in the region for setting down a cooking pot” (the cooking pot is setting down in the region). It would have been obvious that the user can select or determine the operation request parameter because user can select start or stop or program the heating profile/program based on the cooking process.
 	Regarding claim 25, modified Bechtold discloses “the operation request parameter is a user request” (para.0036, i.e., The measuring device 1 can have operating means 11, for example in the form of capacitive buttons, which are designed to input operating parameters for the measuring device 1 itself and/or the hob 2. When operating parameters are set, the operating parameters can be visualized using the display means 8) “relative to a cooking process” (user defined a cooking process). It would have been obvious that the user can select or determine the operation request parameter because user can select start or stop or program the heating profile/program based on the cooking process.
 	Regarding claim 26, modified Bechtold discloses “the operation request parameter is a user request” (para.0036, i.e., The measuring device 1 can have operating means 11, for example in the form of capacitive buttons, which are designed to input operating parameters for the measuring device 1 itself and/or the hob 2. When operating parameters are set, the operating parameters can be visualized using the display means 8) “relative to a cooking recipe” (user defined cooking recipe). It would have been obvious that the user can select or determine the operation request parameter because user can select start or stop or program the heating profile/program based on the cooking recipe.
 	Regarding claim 27, modified Bechtold discloses “the operation request parameter is a user request” (para.0036, i.e., The measuring device 1 can have operating means 11, for example in the form of capacitive buttons, which are designed to input operating parameters for the measuring device 1 itself and/or the hob 2. When operating parameters are set, the operating parameters can be visualized using the display means 8) “to remove an undesired object from the region for setting down a cooking pot” (user can manually remove an undesired object from the region for setting down a cooking pot). It would have been obvious that the user can remove undesired object from the region when turn on the heating unit.
	


 	Claims 16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtold (EP 2693127) in view of Matsui et al. (US 2012/0152933) as applied in claims 15, 17-21 and 24-27 above, and further in view of Donarski et al. (US 8,274,020).
 	Regarding claim 16, modified Bechtold discloses “the display unit includes a plurality of lighting elements” (8).
 	Modified Bechtold is silent regarding supply unit individually supplying energy to each of the lighting elements in the operating state each of the lighting elements with energy.
 	Donarski et al. teaches “a supply unit individually supplying energy to each of the lighting elements in the operating state each of the lighting elements with energy” (col.5 at lines 19-38, i.e., the relay box 42 includes electrically-operated relays or relay switches 60, 62, 64 that may be selectively opened and closed to regulate the electrical power supplied to the heating elements … because each of the relay switches 60, 62, 64 is controlled independently, the state of one of relay switch does not affect the operation of the other relay switches). Modified Bechtold a cooking appliance having a cooktop. Donarski et al. teaches a cooking appliance having a cooktop. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bechtold with Donarski et al., by replace Bechtold power supply unit (it is inherently and necessarily that lighting element being powered by supply unit) with Donarski et al.’s regulated power supply unit, to separately control cooking area or regulate the heating zone effectively (col.4 at lines 35-43) as taught by Donarski et al.
 	Regarding claim 22, modified Bechtold discloses “a power supply for supplying the display unit with energy” (Bechtold, it is inherently and necessarily that at least one power supply for powering the display unit), 
 	wherein “the electric heating element is an induction heating element” (Bechtold, 5) arranged in the operating state “below the hot plate” (Bechtold, 4) and 
	Regarding claim 23, modified Bechtold discloses “a setting down unit” (Bechtold, 1) arranged in the operating state in the region for setting down a cooking pot” (Bechtold, 3), “power supply” (Donarski, col.2 at lines 38-55, i.e., an electricity storage device … coupled to the electric power supply and configured to illuminate the illumination source of Hot Surface Indicator 54 … may subsequently supply stored electricity to the illumination source of the Hot Surface Indicators 54) being configured such as to exclusively activate in “the operating state lighting elements of the display unit in the region overlapping the region for setting down a cooking pot, when being viewed in a vertical direction onto a main extension plane of the hot plate and when the setting down unit is set down” (annotated fig.1 shows the lighting elements of the display unit 8 (i.e., 8 is part of 1) in the imaginary region overlapping the region when being viewed in a vertical direction onto a main extension plane of the hot plate and when the setting down unit is set down).






 	
 	

 	 


 	




    PNG
    media_image1.png
    1027
    1167
    media_image1.png
    Greyscale









Response to Arguments
 	Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive. 
 	(1) The amendment to claims changed the scope and overcome 35 USC 102 and 35 USC 103 rejections. However, examiner has introduced new reference in current rejections. 
 	(2) With respect to 35 USC 112f interpretation, “a setting down unit” is not a known structure and when the claim limitation recites function (i.e., arranged in the operating state) without reciting sufficient structure, material or acts to entirely perform the recited function that creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 	 
 
                                                                                                                                                                                                Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761